NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAY LYNN PEMBER,                                No.    19-15281

                Plaintiff-Appellant,            D.C. No. 2:17-cv-04069-JJT-JFM

 v.
                                                MEMORANDUM*
CHARLES L. RYAN; et al.,

                Defendants-Appellees,

and

SCOTT, Unknown; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Jay Lynn Pember, an Arizona state prisoner, appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s order denying his motions for injunctive relief in his 42 U.S.C. § 1983

action alleging deliberate indifference to his serious medical needs. We have

jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an abuse of discretion,

Puente Ariz. v. Arpaio, 821 F.3d 1098, 1103 (9th Cir. 2016), and we affirm.

      The district court did not abuse its discretion by denying Pember’s motions

for a preliminary injunction because Pember failed to establish that he was likely to

suffer irreparable harm. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20

(2008) (listing factors for district court to consider in evaluating a motion for a

preliminary injunction).

      We do not consider Pember’s contentions regarding his January 30, 2019

motion for a preliminary injunction or the merits of his underlying complaint

because those issues are outside the scope of this appeal.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Pember’s request for judicial notice, set forth in his reply brief, is denied.

      Pember’s motion to consolidate (Docket Entry No. 11) is denied as moot.

      AFFIRMED.




                                           2                                      19-15281